Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on July 13, 2021, which paper has been placed of record in the file.
2.           Claims 1-2 are pending in this application. 



Claim Rejections - 35 USC § 112
3.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.         Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to utilizing fractional reserve banking to use deposited funds to provide peer-to-peer microloans to other business accounts registered with the financing server, wherein the fractional reserve banking is optimized based on the business entity’s expected and historical costs and timing of withdrawals and payments”, which was not described in the specification.




Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.      Claims 1-2 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receive input…, register a business account for a business entity…, associate account settings with the business account…, associate a plurality of third-party services with the business account…, collect personnel information and from the associated third-party services…, determine creditworthiness of the business and any associated personnel…, provide a plurality of financial service to the registered business account and at least a portion of the plurality of personnel account associated with the business entity…, delivering loan agreements and associated funds for specified uses to the business account…, receiving a funds deposit the business account …, utilizing fractional reserve banking techniques to use deposited funds to finance other business accounts registered with the financing server…, developing an individual credit worthiness rating for each business account and personnel account associated with the nosiness account…, interfacing with third party entities including at least third party delivery companies…, detecting fraudulent bill recognition attempts and fraudulent transactions…, which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of: associate account settings with the business account…, associate a plurality of third-party services with the business account …, determine creditworthiness of the business and any associated personnel…, provide a plurality of financial service to the registered business account and at least a portion of the plurality of personnel account associated with the business entity…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a computing device, a memory, and using the processor to perform receive, register, associate, collect, determine, provide delivering, receiving, utilizing, developing, interfacing and detecting steps. The controller is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receive, register, associate, collect, determine, provide delivering, receiving, utilizing, developing, interfacing and detecting steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “receive input via a user interface; the account setting being received via input from the user interface; utilizing an optical character recognition engine to detect and recognize characters in a scanned bill”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 

           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 16, paras [049] and [056] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a 
          Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “receive input via a user interface; the account setting being received via input from the user interface” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receive input via a user interface; the account setting being received via input from the user interface” do not providing any improvements to the computer functionality, improvements to the user interface, improvement to the optical character recognition engine, they are just merely used as general means for collecting and displaying information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “receive input via a user interface; the account setting being received via input from the user interface” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receive input via a user interface; the account setting being received via input from the user interface”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the user interface, improvement to the optical character recognition engine, they just merely used as general means for collecting and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe) and Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).  Therefore, the claims do not the claim is not patent eligible.
          Regarding to independent claim 2, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 2 directed to method, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-2 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




Allowable Subject Matter
7.           Claims 1-2 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “utilizing fractional reserve banking to use deposited funds to provide peer-to-peer microloans to other business accounts registered with the financing server, wherein the fractional reserve banking is optimized based on the business entity’s expected and historical costs and timing of withdrawals and payments.”



                                      Response to Arguments/Amendment
8.       Applicant's arguments with respect to claims 1-2 have been fully considered but are not persuasive.

             I. Claim Rejections - 35 USC § 101
             Claims 1-2 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            In response to the Applicant’s arguments, the Examiner submits that the claims recite the additional limitations: “utilizing fractional reserve banking to use deposited funds to provide peer-to-peer microloans to other business accounts registered with the financing server, wherein the fractional reserve banking is optimized based on the business entity’s expected and historical costs and timing of withdrawals and payments” are not integrated into the abstract idea into a practical application because they amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components and they do not do not providing any improvements to the computer functionality, improvements to the plurality of sensors, load cell, camera, or motion capture device, they are just merely used as general means for collecting the claim is not patent eligible.
              Moreover, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “receive input via a user interface; the account setting being received via input from the user interface” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receive input via a user interface; the account setting being received via input from the user interface” do not providing any improvements to the computer functionality, improvements to the user interface, they are just merely used as general means for collecting and displaying information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “receive input via a user interface; the account setting being received via input from the user interface” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receive input via a user interface; the account setting being received via input from the user interface”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the user interface, they just merely used as general means for collecting and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
              According, the 101 rejection is maintained.

          II. Claim Rejections - 35 USC § 102
            Applicant's arguments with respect to claims 1-2 have been fully considered and are persuasive.
             According, the 102 rejection has been withdrawn.



          
                                                            Conclusion
9.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.        Claims 1-2 are rejected.

             Newmark (US 2019/0066171) discloses a tradesman business purchase system is provided to qualifying tradesmen by a bank or credit issuing authority upon payment of an initiation fee and payment of periodic maintenance fees. The tradesman requests a line of credit funding a business account based on submission of proof that the tradesman belongs to a recognized group of professionals entitled to tradesman status, and, optionally, a personal savings account at the bank and other financial resources.
             Prabhu (US 2014/0172680) discloses system and method for acquiring and administering small business merchant accounts.
             Keresman, III et al. (US 2009/0119205) disclose a new and improved transaction processing system and technique for carrying out credit and/or debit transactions over the Internet.
            Guriel et al. (US 2015/0112854) disclose method of automating a business loan life cycle.
            Shinar et al. (US 2015/0081522) disclose a method and system for providing liquid funds to a business, the method comprising the business issuing an accounts receivable (AR) invoice to a client.
            Stibel et al. (US 2015/0154698) disclose a system that removes the delineation between credit and credibility and between the personal and business aspects of each.
            Jouhikainen et al. (US 2014/0258092) disclose systems and methods for analyzing financial accounts and business effort based on lender information.


If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

13.      Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.” Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers. Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file. An incorrect document description for a particular file may potentially delay processing of the application. A complete listing of all document codes currently 
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code. An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at www.uspto.gov/learning-and-resources/fees-and-payment.

14.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
August 14, 2021